


Exhibit 10.9
Chevron Corporation
Long-Term Incentive Plan Award
Terms and Conditions


1. STOCK OPTION AWARD. Your <YEAR> Stock Option Award is for non-qualified stock
options to purchase shares of Chevron Corporation common stock. These stock
options are granted to you under the Long-Term Incentive Plan (“Plan”). The
Plan’s terms and the terms of the Rules adopted pursuant to the Plan are
incorporated herein. For a copy of the plan documents, go to
http://hr.chevron.com/northamerica/us/payprograms/executiveplans/ltip.asp or the
Global Executive Plans Web site at
http://hr.chevron.com/globalprograms/execplans/ltip.aspx, or contact the
Executive Compensation Group at execplans@chevron.com or 1-925-842-7304. By
accepting this Stock Option Award, you agree to all terms and conditions of the
Plan, its Rules, and any provisions herein that may be in addition thereto
(which shall not be in conflict with the provisions of the Plan or its Rules).
The aforesaid documents, the number of options granted and the grant price
reflected on the < DATE> grant detail screen in the Stock Option/SAR section of
your Morgan Stanley account collectively constitute the Award.
A.
GRANT DATE. The Grant Date of your Stock Option Award is < DATE>.

B.
NUMBER OF OPTIONS GRANTED. The number of stock options granted is reflected on
the < DATE> grant detail screen in the ”Stock Option/SAR” section of your Morgan
Stanley account at www.benefitaccess.com.

C.
EXERCISE PRICE. The Exercise Price of the stock options granted in your < DATE>
Stock Option Award is the Chevron common stock closing price on < DATE>, as
listed on the New York Stock Exchange (“NYSE”). The Exercise Price is reflected
on the < DATE> grant detail screen as referenced above.

D.
VESTING SCHEDULE. Subject to Subsection F., 33 1/3 percent of the Stock Option
Award shall vest on the first anniversary of the Grant Date, 66 2/3 percent
shall vest on the second anniversary of the Grant Date and 100 percent shall
vest on the third anniversary of the Grant Date. The Stock Option Award cannot
be exercised to the extent it is not vested.

E.
EXERCISE PERIOD. Subject to Subsection F., your vested stock options in the <
DATE> Stock Option Award may be exercised up until the tenth anniversary of the
Grant Date, provided you remain employed by Chevron and the NYSE is open on such
date. Should this tenth anniversary date fall on a day that the NYSE is not
open, your vested < DATE> stock options may be exercised only up until the last
day that the NYSE is open immediately prior to that tenth anniversary.

F.
EFFECT OF TERMINATION ON VESTING AND EXERCISE PERIOD. Termination of employment
impacts your Stock Option Award’s Vesting Schedule and Exercise Period. If you
are on a non-European Union country’s payroll at termination of employment, your
Stock Option Award is affected as follows.

i.
One hundred percent (100%) of the < DATE> Stock Option Award will vest if your
employment terminates on or after < DATE> and if, upon termination of
employment, you are at least age 65, have at least 90 points (sum of age and
health and welfare service at termination of employment), or submit
documentation substantiating required retirement due to the attainment of the
normal statutory or mandatory retirement age, based on the applicable
jurisdiction for your employing company at the time of termination. Your vested
Stock Option Award is exercisable until the tenth anniversary of the Grant Date
as described in Subsection E.

ii.
A portion of the < DATE> Stock Option Award will vest if your employment
terminates on or after <DATE> and if, upon termination of employment, you are at
least age 60 or have at least 75 points (sum of age and health and welfare
service at termination of employment). The number of vested stock options is
determined by multiplying the number of stock options granted by the number of
whole months from the Grant Date to your termination date, up to a maximum of 36
months, divided by 36 months. The portion not vested is forfeited. The vested
portion of your < DATE> Stock Option Award is exercisable until the last day
that the NYSE is open that is no more than five years after your termination
date or, if earlier, the date it would last be exercisable under Subsection E.
in the absence of your termination.

iii.
One hundred percent (100%) of the < DATE> Stock Option Award will vest if you
terminate employment after a Change in Control and qualify for a Change of
Control severance pay program. Your vested Stock Option Award is exercisable
until the tenth anniversary of the Grant Date as described in Subsection E.

iv.
If at termination of employment, none of the above Subsections F.i., F.ii., and
F.iii. is satisfied, the portion of your < DATE> Stock Option Award that is not
vested at termination is forfeited. The portion of your <DATE> Stock Option
Award that is already vested is exercisable until the last day that the NYSE is
open that is no more than 180 days after your termination date or, if earlier,
the date it would last be exercisable under Subsection E. in the absence of your
termination.

If you are on a European Union country’s payroll at termination of employment,
different rules apply.




--------------------------------------------------------------------------------




G.
DISABILITY. For purposes of the Vesting Schedule and the Exercise Period of your
Stock Option Award, you are deemed to have terminated upon the earlier of
twenty-nine (29) months after the commencement of long-term disability benefits
under a plan or program sponsored by the Corporation, or the date you fail to
qualify or no longer qualify for such long-term disability benefits, provided
that you do not return to active employment with the Corporation at that time.

H.
FAILURE TO EXERCISE. Unexercised Stock Option Awards are forfeited at the end of
the applicable Exercise Period.

I.
    EXERCISE CHOICES. You may exercise your vested < DATE> Stock Option Award
under the following four exercise choices: (i) same day sale; (ii)
sell-to-cover; (iii) cash exercise; or (iv) stock swap. For more information,
please refer to “Exercise Choices and Examples” at
http://hr.chevron.com/northamerica/us/payprograms/executiveplans/exercisechoices.asp,
or, if you are not subject to U.S. taxation,
http://hr.chevron.com/globalprograms/execplans/exercisechoices.aspx.

J.
NO DEFERRAL. You may not defer payment of proceeds as a result of the exercise
of your < DATE> Stock Option Award.

K.
MISCONDUCT. Stock Option Awards may be forfeited for Misconduct as defined in
the Long-Term Incentive Plan, and the Corporation may demand repayment of
amounts received upon exercise on or after the date of the Misconduct.

L.
TAXATION. The tax consequences of Stock Option Awards vary, and, depending on
the country’s laws that govern this Stock Option Award, can be triggered upon
events such as the grant, vest, and/or exercise.

i.
U.S. TAXATION. If you are subject to U.S. taxes, your < DATE> Stock Option Award
is taxable upon exercise. Upon exercise of your < DATE> Stock Option Award, the
broker will withhold federal, state, Social Security, Medicare, and/or local
taxes based upon information provided by Chevron. Additional taxes may be either
withheld or refunded on your paycheck. The taxable compensation as a result of
your exercise will be included in your W-2 Form. If your exercise includes the
sale of shares, you will also receive a Form 1099B from the broker that reflects
the sale. Consult
http://hr.chevron.com/northamerica/us/payprograms/executiveplans/faqs.asp#topic2
and your tax advisor for more information on U.S. taxes.

ii.
TAXATION IN NON-U.S. LOCATIONS. Consult the specific country prospectus and your
tax advisor for more information regarding the tax consequences of your < DATE>
Stock Option Award.    

M.
ADJUSTMENTS. In the event of any change in the outstanding shares of Common
Stock by reason of any stock dividend or split, recapitalization,
reclassification, merger, consolidation, or other similar corporate change, the
number of stock options and the Exercise Price of the Stock Option Award under
this agreement shall be adjusted, as appropriate.

N.
NON-TRANSFERABILITY OF AWARD. You are not permitted to sell, transfer, pledge,
assign or encumber this < DATE> Stock Option Award during your lifetime.
Notwithstanding the foregoing, this < DATE> Stock Option Award may be
transferred or assigned after your death to your beneficiary or pursuant to a
domestic relations order enforceable under applicable law.

O.
BENEFICIARY DESIGNATION. You may designate a beneficiary for your < DATE> Stock
Option Award upon your death at https://www.benefitsweb.com/chevron.html.
Non-U.S. payroll employees may download a beneficiary designation form from the
Global Executive Plans Web page at
http://hr.chevron.com/globalprograms/execplans/docs/GO76VnonUS.pdf.

P.
ABILITY TO SUBSTITUTE. The Management Compensation Committee shall have the
ability to substitute, without receiving participant permission, Stock
Appreciation Rights (SARs) paid only in stock for outstanding options; provided,
that the number of substituted SARs equals the number of shares underlying the
options and the Exercise Price of the SARs is equal to the Exercise Price of the
options.



1.
PERFORMANCE SHARE AWARD. Your <YEAR> Performance Share Award is granted to you
under the Long-Term Incentive Plan (“Plan”). The Plan’s terms and the terms of
the Rules adopted pursuant to the Plan are incorporated herein. For a copy of
the plan documents, go to
http://hr.chevron.com/northamerica/us/payprograms/executiveplans/ltip.asp or the
Global Executive Plans Web site at
http://hr.chevron.com/globalprograms/execplans/ltip.aspx, or contact the
Executive Compensation Group at execplans@chevron.com or 1-925-842-7304. By
accepting this Performance Share Award, you agree to all terms and conditions of
the Plan, its Rules, and any provisions herein that may be in addition thereto
(which shall not be in conflict with the provisions of the Plan or its Rules).
The aforesaid documents and the number of shares granted (reflected on the <
DATE> grant detail screen in the performance award section of your Morgan
Stanley account), collectively constitute the Award.

A.
GRANT DATE. The Grant Date of your Performance Share Award is < DATE>.

B.
NUMBER OF SHARES GRANTED. The number of shares granted is reflected in the <
DATE> award detail screen in the “Restricted Unit/Perf Share” section of your
Morgan Stanley account at www.benefitaccess.com. Refer to the Award Type labeled
“PSU”.





--------------------------------------------------------------------------------




C.
PERFORMANCE PERIOD. The three-year Performance Period for your < DATE>
Performance Share Award starts on < DATE> and ends on < DATE>.

D.
VESTING. Except as otherwise provided in Subsection E., your < DATE> Performance
Share Award will vest only if you continue employment with Chevron until the end
of the Performance Period.

E.
EFFECT OF TERMINATION ON VESTING. Termination of employment impacts the vesting
of your Performance Share Award, but not when its value is calculated or when it
is paid. If you are on a non-European Union country’s payroll at termination of
employment and terminate prior to the end of the three-year performance period,
vesting of your < DATE> Performance Share Award is affected as follows:

i.
One hundred percent (100%) of the < DATE> Performance Share Award will vest if
your employment terminates on or after < DATE> and if, upon termination of
employment, you are at least age 65, have at least 90 points (sum of age and
health and welfare service at termination of employment), or submit
documentation substantiating required retirement due to the attainment of the
normal statutory or mandatory retirement age, based on the applicable
jurisdiction for your employing company at the time of termination.

ii.
A portion of the < DATE> Performance Share Award will vest if your employment
terminates on or after <DATE> and if, upon termination of employment, you are at
least age 60 or have at least 75 points (sum of age and health and welfare
service at termination of employment). The portion of your < DATE> Performance
Share Award that vests is determined by multiplying the number of Performance
Shares granted by the number of whole months from the performance period start
date to your termination date, up to a maximum of 36 months, divided by 36
months. The portion not vested is forfeited.

iii.
If you terminate employment after a Change in Control, qualify for a Change of
Control severance pay program, and do not satisfy the conditions in Subsection
E.i., the portion of your < DATE> Performance Share Award vested and or deemed
vested shall be determined by multiplying the number of Performance Shares
granted by the number of whole months from the performance period start date to
your termination date, up to a maximum of 36 months, divided by 36 months. The
portion not vested is forfeited.

iv.
If at termination of employment, none of the above Subsections E.i, E.ii., and
E.iii. is satisfied, your <DATE> Performance Share Award is forfeited.

If you are on a European Union country’s payroll at termination of employment,
different rules apply.
F.
DISABILITY. For purposes of the vesting of your < DATE> Performance Share Award,
you are deemed to have terminated upon the earlier of twenty-nine (29) months
after the commencement of long-term disability benefits under a plan or program
sponsored by the Corporation, or the date you fail to qualify or no longer
qualify for such long-term disability benefits, provided that you do not return
to active employment with the Corporation at that time.

G.
PERFORMANCE SHARE AWARD PAYOUT. The payout amount of your < DATE> Performance
Share Award is equal to the number of your vested < DATE> Performance Shares,
multiplied by the Average Chevron Stock Closing Price in the last twenty days
that the New York Stock Exchange is open during the Performance Period,
multiplied by the Payout Modifier, as described below.

H.
PAYOUT MODIFIER. The Payout Modifier is determined as follows based on Chevron’s
total stockholder return (TSR) compared with the TSR for the Peer Group for the
three-year Performance Period:

Relative TSR Rank
1
2
3
4
5
Payout Modifier
200%
150%
100%
50%
0%



The Peer Group for your < DATE> Performance Share Award is BP, ExxonMobil, RD
Shell and Total. In the event Chevron’s measured TSR is within 1 percent of the
nearest competitor(s), the results will be considered a tie, and the Payout
Modifier will be determined by dividing the sum of the Payout Modifiers in the
tied positions by the number of companies in the tie.
Notwithstanding anything herein to the contrary, the Committee retains the
discretion to adjust the payout of Performance Shares downward if business or
economic conditions warrant, as the Committee determines.
I.
    PAYMENT DATE. The non-deferred < DATE> Performance Share Award will be paid
in cash within two and a half months after < DATE>.

J.
DEFERRAL. You may defer payment of up to 90 percent of your payout attributable
to your <DATE> Performance Share Award, provided you are on the U.S. Payroll and
subject to U.S. taxes on the deferral election due date. Deferral elections may
not be cancelled or changed after the deferral election due date or upon
termination of employment. Deferred amounts will be further subject to all terms
and conditions of the Deferred Compensation Plan II and its Rules.





--------------------------------------------------------------------------------




K.
MISCONDUCT. Performance Share Awards may be forfeited for Misconduct as defined
in the Long-Term Incentive Plan, and the Corporation may demand repayment of
amounts received on or after the date of the Misconduct.

L.
TAXATION.

i.
U.S. TAXATION. If you are subject to U.S. taxes, your non-deferred < DATE>
Performance Share Award payout is taxable as ordinary income in <YEAR>, the
calendar year in which it is paid. Payments are subject to federal, state,
Social Security, Medicare, and/or local income taxes. Deferred amounts are
subject to Social Security and Medicare taxes. Consult
http://hr.chevron.com/northamerica/us/payprograms/executiveplans/taxwithholding.asp
and your tax advisor for more information on U.S. taxes.

ii.
NON-U.S. TAXATION. Your vested < DATE> Performance Share Award will be paid in
your local currency, and subject to tax withholding according to your country’s
requirements. Consult specific country prospectus supplements and your tax
advisor for more information regarding non-U.S. taxation.

M.
ADJUSTMENTS. In the event of any change in the outstanding shares of Common
Stock by reason of any stock dividend or split, recapitalization,
reclassification, merger, consolidation, or other similar corporate change, the
number of performance shares subject to this agreement shall be adjusted, as
appropriate.

N.
NON-TRANSFERABILITY OF AWARD. You are not permitted to sell, transfer, pledge,
assign or encumber this < DATE> Performance Share Award during your lifetime.
Notwithstanding the foregoing, this < DATE> Performance Share Award may be
transferred or assigned after your death to your beneficiary or pursuant to a
domestic relations order enforceable under applicable law.

O.
BENEFICIARY DESIGNATION. You may designate a beneficiary for your non-deferred <
DATE> Performance Share Award upon your death at
https://www.benefitsweb.com/chevron.html. Non-U.S. payroll employees may
download a beneficiary designation form from the Global Executive Plans Web page
at http://hr.chevron.com/globalprograms/execplans/docs/GO76VnonUS.pdf.
Beneficiary designations for deferred < DATE> Performance Share Awards are made
under the terms of the Deferred Compensation Plan II.



2.
RESTRICTED STOCK UNIT AWARD. Your <YEAR> Restricted Stock Unit Award is granted
to you under the Long-Term Incentive Plan (“Plan”). The Plan’s terms and the
terms of the Rules adopted pursuant to the Plan are incorporated herein. For a
copy of the plan documents, go to
http://hr.chevron.com/northamerica/us/payprograms/executiveplans/ltip.asp or the
Global Executive Plans Web site at
http://hr.chevron.com/globalprograms/execplans/ltip.aspx, or contact the
Executive Compensation Group at execplans@chevron.com or 1-925-842-7304. By
accepting this Restricted Stock Unit Award, you agree to all terms and
conditions of the Plan, its Rules, and any provisions herein that may be in
addition thereto (which shall not be in conflict with the provisions of the Plan
or its Rules). The aforesaid documents and the number of units granted
(reflected on the < DATE> grant detail screen in the restricted award section of
your Morgan Stanley account), collectively constitute the Award.

A.
GRANT DATE. The Grant Date of your Restricted Stock Unit Award is < DATE>.

B.
NUMBER OF UNITS GRANTED. The number of units granted is reflected in the < DATE>
award detail screen in the “Restricted Unit/Perf Share” section of your Morgan
Stanley account at www.benefitaccess.com. Refer to Award Type labeled “RSU” that
is denoted with a blank Award Code.

C.
VESTING DATE. Your < DATE> Restricted Stock Unit Award will vest only if you
continue employment with Chevron until the Vesting Date, < DATE>, which is three
years after the Grant Date.

D.
EFFECT OF TERMINATION ON VESTING. The entire Restricted Stock Unit Award will be
forfeited if you terminate prior to the Vesting Date for any reason.

E.
DISABILITY. For purposes of the vesting of your < DATE> Restricted Stock Unit
Award, you are deemed to have terminated upon the earlier of twenty-nine (29)
months after the commencement of long-term disability benefits under a plan or
program sponsored by the Corporation, or the date you fail to qualify or no
longer qualify for such long-term disability benefits, provided that you do not
return to active employment with the Corporation at that time.

F.
DIVIDEND EQUIVALENTS. The < DATE> Restricted Stock Unit Award does not earn
dividends or dividend equivalents prior to or after the Vesting Date.

G.
RESTRICTED STOCK UNIT AWARD PAYOUT. The payout amount of your < DATE> Restricted
Stock Unit Award is equal to the number of your vested Restricted Stock Units in
the Award multiplied by the Chevron Stock Closing Price on the New York Stock
Exchange on < DATE>, or, should the New York Stock Exchange not be open on <
DATE>, the Chevron Stock Closing Price on the last day prior < DATE> that the
New York Stock Exchange is open.

H.
PAYMENT DATE. Your vested < DATE> Restricted Stock Units will be paid in cash
within two and a half months after the Vesting Date.

I.
NO DEFERRAL. You may not defer payment of your Restricted Stock Unit Award
payout.





--------------------------------------------------------------------------------




J.
MISCONDUCT. Restricted Stock Unit Awards may be forfeited for Misconduct as
defined in the Long-Term Incentive Plan, and the Corporation may demand
repayment of amounts received on or after the date of the Misconduct.

K.
TAXATION.

i.
U.S. TAXATION. If you are subject to U.S. taxes, your vested < DATE> Restricted
Stock Unit Award is taxable as ordinary income in <YEAR>. Payments are subject
to federal, state, Social Security, Medicare, and/or local income taxes.

ii.
NON-U.S. TAXATION. Your vested < DATE> Restricted Stock Award will be paid in
your local currency, and subject to tax withholding according to your country’s
requirements. Consult specific country prospectus supplements and your tax
advisor for more information regarding non-U.S. taxation.

L.
ADJUSTMENTS. In the event of any change in the outstanding shares of Common
Stock by reason of any stock dividend or split, recapitalization,
reclassification, merger, consolidation, or other similar corporate change, the
number of restricted stock units subject to this agreement shall be adjusted, as
appropriate.

M.
NON-TRANSFERABILITY OF AWARD. You are not permitted to sell, transfer, pledge,
assign or encumber this < DATE> Restricted Stock Unit Award during your
lifetime. Notwithstanding the foregoing, this < DATE> Restricted Stock Unit
Award may be transferred or assigned pursuant to a domestic relations order
enforceable under applicable law.





